Title: Joshua Johnson to John Quincy Adams, 19 July 1797
From: Johnson, Joshua
To: Adams, John Quincy


        
          Dear Sir
          Coopers Row. 19 July 1797.
        
        In consequence of what Mrs. Johnson tells me, had passed between you & her on Sunday, I am induced to believe that a matter of Delicacy on your part retards your Union with my Child. the uncertainty how long you may remain here, together with the shortness of my stay makes me ardently wish to see it compleated, do not then lose sight of personal happiness, by the supposition that the request made by her Mother (to make my House your Home) can possibly be attended with the slightest inconveniency, on the contrary, believe me that your acceptance (en Familli) of the small comforts we have to bestow, will diffuse general Joy & Delight through our little Circle. Any Embarassments you may […] attendant on your private business, will be easily obviated by

devoteing (should you prefer it) your Mornings or any part of the Day at your present aboade—
        I have been thus particular, in order to prevent your haveing an Idea that you will not be perfectly free from restraint, from the pleasure you will recive in takeing her, will be but Judged, my feeling, at parting with her, the goodness of your Heart, will lead you to believe, that being a Witness to her happiness during her stay here will in some degree tend to allevete the pangs of seperation. That those sentiments may be riciprocal is the sincerest wish of my. / Dear Sir / Your truly Affectionate
        
          Joshua Johnson
        
        
          P.S. If you have no Engagement I shall be happy to see you an hour before Dinner Tomorrow as I want to consult you on some affairs of my own
        
      